Citation Nr: 1503969	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for cholesterol.

2.  Entitlement to service connection for a heart condition, including coronary artery bypass and coronary artery disease, to include as secondary to cholesterol.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1976 and from August 1977 to May 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at an October 2014 Travel Board hearing at the RO.  The hearing transcript is of record in the Veteran's Virtual VA paperless claims processing system file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Therefore, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a heart condition, including coronary artery bypass and coronary artery disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's high cholesterol is a laboratory finding and is not considered to be a disability for VA purposes.





CONCLUSION OF LAW

The criteria for service connection for cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

However, the U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149  (2001); see also VAOPGCPREC 2-2004 (interpreting that VA notice was not required where evidence could not establish entitlement to the benefit claimed).  As the law is dispositive in the instant claim, no additional discussion of the duty to notify or assist is therefore required.

Based on a thorough review of the record, the Board finds that the claim service connection for cholesterol must be denied.  Although the medical records document the Veteran's diagnosis of hypercholesterolemia, this condition is not a disability for VA purposes.  See e.g., Columbus Cardiology Associates, Office Visit, August 2009.  Hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol.  Hypercholesterolemia is "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.  Elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.). 

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of record suggesting the Veteran's elevated cholesterol causes any impairment of earning capacity.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 113.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.  In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cholesterol is denied.


REMAND

Additional development is necessary prior to further adjudication of the claim for entitlement to service connection for a heart condition, including coronary artery bypass and coronary artery disease.

Although it is clear from the record that the Veteran served in the Army from January 1970 to October 1973, there is no legible DD214 in the record from this period of service.  The Veteran's testimony suggests the possibility that during this timeframe he may have served in Korea.  See Veteran's Hearing Transcript, pgs. 3-5.  The Board notes that the record affirmatively shows that the Veteran served in Korea for one year between November 1973 and November 1976.  

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv) (2014).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Such diseases include coronary artery disease and coronary bypass surgery, which are conditions that the Veteran is currently diagnosed.  Id.

Therefore, it is necessary to remand this case in order to clarify the Veteran's dates of service in Korea and follow the development as outlined in the M21-1MR, in order to determine whether or not the herbicide presumption applies to the Veteran.

VA has a duty to obtain relevant medical treatment records.  See 38 C.F.R. § 3.159(c) (2014).  Therefore, the Board finds that upon remand, updated medical treatment records should be obtained from the Martin Army Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any heart conditions, including coronary artery bypass and coronary artery disease, since separation from service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Martin Army Hospital from September 2009 to present.

2.  Request that the Veteran clarify the specific time periods he had service in Korea.  If he asserts that he had service there between April 1, 1968 and August 31, 1971, then obtain a legible the Veteran's DD214 showing service from January 1970 to October 1973, and a copy of his record of overseas assignments, in addition to any outstanding service personnel records.  If these records are unavailable, inform the Veteran of such and provide him with the opportunity to submit any additional records in support of his claim.

3.  If the Veteran's newly associated DD214 and personnel records document service in Korea between April 1, 1968 and August 31, 1971, follow the required development as outlined in M21-1MR, Part VI, 2.B.6.d., M21-1MR, Part IV, 2.C.10(o), (p) or their equivalent.  Document all efforts made in this regard.

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


